87 F.3d 1319
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William Donald HARVEY, Plaintiff-Appellant,v.Robert HUFFMAN, Defendant-Appellee.
No. 95-35251.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
William Donald Harvey, an Oregon state prisoner, appeals pro se the district court's summary judgment in favor of Robert Huffman in his 42 U.S.C. § 1983 action.   We vacate and remand pursuant to Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988), because the district court failed to advise Harvey of the requirements of Fed.R.Civ.P. 56.  See Arreola v. Mangaong, 65 F.3d 801, 802 (9th Cir.1995).

VACATED and REMANDED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal